     Case 8:19-cv-02362-JLS-DFM Document 15 Filed 12/09/19 Page 1 of 5 Page ID #:167



1 Thomas H. Bienert, Jr., State Bar No. 135311
  tbienert@bienertkatzman.com
2 Steven Jay Katzman, State Bar No. 132755
3 skatzman@bienertkatzman.com
  Anne A. Uyeda, State Bar No. 235206
4 auyeda@bienertkatzman.com
  BIENERT | KATZMAN PC
5 903 Calle Amanecer, Suite 350
6 San Clemente, California 92673
  Telephone (949) 369-3700
7 Facsimile (949) 369-3701
8
  Attorneys for Movant
9 Brendan Flaherty
10
11                       IN THE UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13    IN THE MATTER OF THE SEARCH                Case No. 8:19-cv-02362-JLS-DFM
14    WARRANT EXECUTED IN CASE NO.
      8:19-MJ-00437                              MOVANT BRENDAN FLAHERTY’S
15                                               APPLICATION FOR LEAVE TO FILE
16                                               PORTIONS OF MOTION AND
                                                 SUPPORTING DOCUMENTS UNDER
17                                               SEAL; MEMORANDUM OF POINTS
                                                 AND AUTHORITIES
18
19                                               [Filed concurrently with Declaration of Anne
                                                 A. Uyeda; [Proposed] Order Granting
20                                               Application for Leave to File Under Seal
                                                 lodged concurrently herewith]
21
22
23
24
25
26
27
28
                BRENDAN FLAHERTY’S APPLICATION FOR LEAVE TO FILE
              PORTIONS OF MOTION AND SUPPORTING DOCUMENTS UNDER
                                     SEAL
     Case 8:19-cv-02362-JLS-DFM Document 15 Filed 12/09/19 Page 2 of 5 Page ID #:168



 1          Pursuant to Local Rule 79-5.2.2, Movant Brendan Flaherty (“Movant”), by and
 2 through his counsel, applies to file under seal portions of the Movant’s Motion for Return
 3 of Seized Property Pursuant to Fed. R. Crim. P. 41(g) (the “Motion”), the Declaration of
 4 Anne A. Uyeda filed in support of the Motion, certain exhibits to the Declaration of Anne
 5 A. Uyeda, the government’s Ex Parte Application to Stay Rule 41 Litigation Pending
 6 Related Proceedings in Federal Bankruptcy Court (“Government’s Ex Parte Application”),
 7 and the Movant’s Opposition to Government’s Ex Parte Application to Stay Rule 41
 8 Litigation Pending Proceedings in Federal Bankruptcy Court (“Ex Parte Opposition”).
 9          This application is opposed by the United States and is based on the attached
10 Memorandum of Points and Authorities and concurrently-filed Declaration of Anne A.
11 Uyeda in support of this Application (“Uyeda Decl.”).
12
13     Dated: December 9, 2019                 BIENERT | KATZMAN PC
14
15
                                               By:
16
                                                     Thomas H. Bienert, Jr.
17                                                   Steven Jay Katzman
                                                     Anne A. Uyeda
18
                                                     Attorneys for Movant Brendan Flaherty
19
20
21
22
23
24
25
26
27
28                                     1
                BRENDAN FLAHERTY’S APPLICATION FOR LEAVE TO FILE
              PORTIONS OF MOTION AND SUPPORTING DOCUMENTS UNDER
                                     SEAL
     Case 8:19-cv-02362-JLS-DFM Document 15 Filed 12/09/19 Page 3 of 5 Page ID #:169



 1                   MEMORANDUM OF POINTS AND AUTHORITIES
 2          The Court is fully empowered to seal documents under the appropriate
 3 circumstances. See United States v. Mann, 829 F.2d 849, 853 (9th Cir. 1987); Central
 4 District Local Rule 79-5.2.
 5          Here, the Movant has concurrently submitted the following documents:
 6               The Declaration of Anne A. Uyeda in support of this Application (“Uyeda
 7                App. Decl.”);
 8               A redacted version of the Motion;
 9               A redacted version of the Declaration of Anne A. Uyeda filed in support of the
10                Motion (“Uyeda Declaration”);
11               Redacted versions of Exhibits B-D to the Uyeda Declaration;
12               A redacted version of the Government’s Ex Parte Application;
13               A redacted version of the Ex Parte Opposition;
14               An unredacted version of the Motion, highlighting the portions of the Motion
15                that have been omitted from the redacted version;
16               An unredacted version of the Uyeda Declaration, highlighting the portions of
17                the declaration that have been omitted from the redacted version;
18               Unredacted versions of Exhibits B-D to the Uyeda Declaration;
19               An unredacted version of the Government’s Ex Parte Application, highlighting
20                the portions of this pleading that have been omitted from the redacted version;
21               An unredacted version of the Ex Parte Opposition, highlighting the portions of
22                this pleading that have been omitted from the redacted version;
23               A Proposed Order narrowly tailed to seal only the sealable material and listing
24                in table form each document or portion thereof to be filed under seal.
25          The Movant requests that the Court seal the above-referenced portions of the Motion
26 and supporting documents for multiple reasons. First, certain portions of the Motion, the
27 Uyeda Declaration, Exhibits B-D to the Uyeda Declaration., the Government’s Ex Parte
28 Application, and the Ex Parte Opposition reference, discuss, constitute, or describe

                                        1
                       MEMORANDUM OF POINTS AND AUTHORITIES
     Case 8:19-cv-02362-JLS-DFM Document 15 Filed 12/09/19 Page 4 of 5 Page ID #:170



 1 information relating to the government’s ongoing investigation and sealed materials
 2 relevant to that investigation, including without limitation an under-seal search warrant and
 3 items seized pursuant to that under-seal search warrant. See Uyeda App. Decl. ¶ 4. These
 4 materials should be filed under seal to protect the confidential nature of the government’s
 5 investigation. See id.; Mann, 829 F.2d at 853; see also United States v. Bus. of Custer
 6 Battlefield Museum & Store Located at Interstate 90, Exit 514, S. of Billings, Mont., 658
 7 F.3d 1188, 1193 (9th Cir. 2011) (warrant materials during a pending criminal investigation
 8 are not subject to the common law right to public access since they have traditionally been
 9 kept secret for important policy reasons).
10          Second, pages 4-5 of the Motion, Paragraph 14 of the Uyeda Declaration, and
11 portions of Exhibit C to the Uyeda Declaration (i.e. portions of pages 1 and 2, and pages 3-
12 18 of that exhibit) contain reference, or discuss sensitive, private financial information
13 relating to the Movant that is not of legitimate interest to the public, including without
14 limitation information relating to the Movant’s retirement accounts. See Uyeda App. Decl.
15 ¶ 5. As such, sealing of these materials is appropriate at this stage of the proceedings. See
16 id.; Cline v. Reetz-Laiolo, 329 F. Supp. 3d 1000, 1019 n.7 (N.D. Cal. 2018) (granting motion
17 to seal portions of exhibit containing “highly sensitive, private records and correspondence,
18 names       of   individuals   unrelated   to   this   action,   or   personally   identifying
19 and financial information.”)
20           Lastly, the Movant is not charged with any crime, but it appears that he may be under
21 investigation by the government. See Uyeda App. Decl. ¶ 6. Thus, in order to protect him
22 from adverse public exposure, it is appropriate that the Court order that the afore-mentioned
23 portions of documents be filed under seal. See id.; Kamakana v. City & Cty. of Honolulu,
24 447 F.3d 1172, 1179 (9th Cir. 2006) (“[i]n general, ‘compelling reasons’ sufficient to
25 outweigh the public's interest in disclosure and justify sealing court records exist when such
26 ‘court files might have become a vehicle for improper purposes,’ such as the use of records
27 to gratify private spite, promote public scandal, circulate libelous statements, or release
28 trade secrets.”)

                                        2
                       MEMORANDUM OF POINTS AND AUTHORITIES
     Case 8:19-cv-02362-JLS-DFM Document 15 Filed 12/09/19 Page 5 of 5 Page ID #:171



 1          On November 9, 2019, counsel for the Movant conferred with counsel for the
 2 government regarding whether it opposed the sealing of the above-referenced documents
 3 because, among other things, they refer to items seized pursuant to the under-seal search
 4 warrant that have not been publicly disclosed and information relating to Mr. Flaherty’s
 5 retirement accounts. See Uyeda App. Decl. ¶ 7. Mr. Tenley asserted that the government’s
 6 position is that nothing within the Government’s Ex Parte Application requires sealing, the
 7 ongoing investigation is not sealed and Mr. Flaherty “has been informed of it,” and while
 8 “certain aspects may be secret, such as activities occurring before the grand jury and the
 9 search warrant application, the facts disclosed in the [Government’s Ex Parte Application]
10 are not secret.” See id.
11          For the reasons set forth above, the Movant respectfully requests that the Court grant
12 this Application and order that the afore-mentioned portions of documents and exhibits be
13 sealed. A proposed order granting the requested relief has been concurrently lodged.
14
15     Dated: December 9, 2019                    BIENERT | KATZMAN PC
16
17
                                                  By:
18
                                                        Thomas H. Bienert, Jr.
19                                                      Steven Jay Katzman
                                                        Anne A. Uyeda
20
                                                        Attorneys for Movant Brendan Flaherty
21
22
23
24
25
26
27
28

                                        3
                       MEMORANDUM OF POINTS AND AUTHORITIES
